Citation Nr: 1760046	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-36 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in July 2014 and September 2015 for further development.  An additional issue remanded by the Board at that time, service connection for an acquired psychiatric disability, was granted in a July 2016 rating decision and is no longer before the Board.  

As additional identified records were requested and received, and a medical opinion was thereafter obtained with regard to the low back disability claim, the Board finds there has been substantial compliance with its remand directives and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a low back disorder is not attributable to service.  

2.  A low back disability is unrelated (caused or aggravated) to service connected disease or injury.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated during service, and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A low back disability is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In an April 2009 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, service treatment records, post-service VA treatment records and identified private treatment records with the claims file.  

The Veteran underwent VA examinations for this claim, most recently in July 2016.  That examination report is based on consideration of the Veteran's prior medical history, examinations and treatment, lay contentions and also describes the disability in sufficient detail.  A VA medical opinion also addressing the issue of secondary service connection, and based on a record review, was previously provided in May 2015.

II.  Service Connection

      A.  Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases including arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Analysis and discussion

The Veteran asserts that he strained and hurt his back in basic training in 1992 doing sit-ups while interlocking arms with a bigger serviceman, with pain since that time that progressed to his current back disability.  

The Veteran has current lumbar spine disability of intervertebral disc syndrome and degenerative arthritis of the spine, earlier noted as disc herniation at L5-S1.  See June 2017 and August 2009 VA examination reports respectively.  However, despite the Veteran's assertions to the contrary, the preponderance of the evidence shows that this condition is related to an intercurrent event in November 1999 and not to his in-service back strain.  

Service treatment records show a normal back at entrance examination in August 1991.  He had an episode of treatment for back pan/strain in April 1992.  The Veteran was treated with aspirin/Capzasin and ordered to refrain from PT for 4 days.  Another April 1992 entry 4 days later reflects that the Veteran's low back pain had "resolved."  In a January 1993 treatment note, he reported he had a history of multiple conditions, and listed that he had pulled a muscle in his back.  The January 1996 examination at separation reflects a normal spine and no complaints as to the back.  The Veteran specifically denied a history of recurrent back pain.  

Private treatment records show that the Veteran reported back pain starting in November 1999 following a work-related back injury which occurred in a stock room while lifting.  He later developed severe pain in July 2001, and underwent hemilaminectomy and discectomy for massive disk herniation, left L5-S1, with left S1 radiculopathy with neurologic deficit.  

During August 2009 VA examination, the Veteran reported that he suffered back pain in boot camp while doing sit-ups with another soldier.  The examiner noted that the Veteran reported a sudden onset of pain while lifting a heavy box sometime in 2000 or 2001, and that he was status post hemi laminotomies and discectomy with excision of free fragment L5-S1 in August 2001.  Following a review of the record, examination of the Veteran and X-rays, the examining VA physician found it less likely than not that the Veteran's disc herniation at L5-S1 was caused by service but was rather most likely due to the acute post-service worker's compensation-related injury in 2001.  

The Veteran testified before the undersigned in 2012 that he felt his low back disability began when he was doing the sit-ups in service as described.  He also reported that he felt he re-injured his low back while skiing in service, and suggested it was somehow related to his service-connected right knee.  

In May 2015, a VA physician reviewed the record and opined agreed with the 2009 VA examiner's opinion from August 2009 that "The veteran's disc herniation at L5-S1 and sciatica is less likely as not caused by the patient being in the service."  The rationale was:

The veteran has history and documentation of back strain in 1992. This is a muscular injury that appeared to resolve based on the notes in the file and his testimony at the hearing. He states in the hearing that he re-injured his back when he injured his knee skiing while on leave in 1994. Again, there is no clear objective evidence that this cause a herniated disc with sciatica or radiculopathy. As noted by the examiner, the veteran had acute injury in 2000-2001 with "... patient was working for a private facility in San Diego when he lifted a heavy box and noted sudden onset low back pain. He underwent hemilaminectomies and discectomy with excision of a free fragment from L5-S1." Her note goes note goes on to state that he improved at (sic) at that visit denies low back pain. The bulk of objective evidence shows that his current back condition is directly related to the acute injury in 2000-2001 and not any muscle strain of his low back in service or after injuring his knee. 

It is also less likely as not that his current back condition is caused by or aggravated beyond natural progression by even secondary or aggravated beyond natural progression by his SC right knee condition status post ACL reconstruction. Patients at times with a knee problem may complain that it alters there walking and "causes back issues" but scientifically speaking it does not cause a herniated disc with a free fragment. This tends to be more traumatic in nature like lifting a box as he did.

Following the second Board remand, the Veteran was afforded an additional VA medical examination by a physician who reviewed the entire record.  The examiner noted that the Veteran reported sub-acute onset of low back pain during boot camp while engaging in rigorous activities.  The Veteran also indicated acute symptoms diminished, however, described an episodic course since onset with increasing intensity and frequency of exacerbations.  The Veteran reported major aggravation in 1999.  He was subsequently diagnosed with L5-S1 herniation and underwent a decompression procedure.

Following examination, the VA physician opined that the current back disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows:  

Active duty service record documents complaints of lumbar symptoms in 1992. Service record suggests resolution of symptoms in 1992. Veteran did not complain of lumbar symptoms on his exit interview. Provided non service related medical record suggests acute onset of symptoms in 1999 that was part a work comp claim. The provided evidence further suggests that his work related injury in 1999 was the seminal event for his current lumbar symptoms, not active duty.

The preponderance of the evidence indicates that the Veteran's low back disorder was not incurred during service, did not develop within one year of the April 1996 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of low back disorder is in reported in November 1999, several years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, a clear intervening cause was documented in November 1999, and has been consistently cited by the VA physicians who have reviewed this claim as the causative factor for the current low back condition.  The 2016 medical opinion evidence, which accepted the Veteran's assertions as to the incidents in service, is wholly against the claim.  As the 2016 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is uncontroverted by any other medical opinion evidence of record.

The 2016 VA examiner's opinion is also consistent with the prior VA medical opinions of record, although these were not based on the totality of the record.  Those earlier opinions were, however, based on a review of the salient facts, and the record reviewed by the 2016 examiner was not substantively different in terms of the basic facts.  Regardless, the 2016 opinion is considered to be of the most probative value on the issue of direct service connection, and outweighs the lay statements and testimony as to etiology.  The Board has weighed the Veteran's assertions, and in fact notes that the incidents he reports were considered by the medical examiner rendering the opinion in 2016.  This evidence preponderates against the notion that a low back disability was incurred in service, or developed within one year of separation from service or is otherwise related to service.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theories are of significantly less probative weight when compared with the objective record, and the findings by the neutral 2016 VA examiner.  Moreover, it is uncontroverted that the Veteran denied any back problems at separation, and reported in April 1992 that his back symptoms had resolved.  The Board finds these denials of pain and or symptoms to be highly probative of the issue of whether there was actual back pain or symptoms at separation.  

The May 2015 VA opinion is also highly probative of the lack of relationship between the low back and right knee.  The examiner definitively explained why there is no such relationship, addressing not only the Veteran's theory, but also explaining why, scientifically, there is no relationship in this case.  Fully explained, and made by a neutral, trained medical examiner after a review of the record, it is of greater probative weight than the Veteran's lay theory.  

In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim on a direct and secondary basis.  See Gilbert, supra. 

Additionally, lumbar spine arthritis was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  He did not have a medically chronic or regulatory chronic lumbar spine disability and did not have continuity of symptoms of any of the post service pathology.  Again, the Veteran affirmatively denied back pain or symptoms four days after the initial complaint as well as in 1996 at separation examination, and there were no complaints noted in the record prior to those associated with the November 1999 reported injury.

As the preponderance of the evidence is against the claim of service connection for either a low back disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

						[CONTINUED ON NEXT PAGE]


ORDER

Service connection for a low back disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


